Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 1 of 49 PageID: 175




THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen, Esq.
609 W. South Orange Avenue, Suite 2P
South Orange, NJ 07079
Tel: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Plaintiff

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

  MICHAEL VAN DORP, Individually              Case No: 2:19-CV-10792-ES-MAH
  and on behalf of all others similarly
  situated,                                   AMENDED CLASS ACTION
                                              COMPLAINT FOR VIOLATIONS
        Plaintiff,                            OF THE FEDERAL SECURITIES
                                              LAWS
        v.
                                              JURY TRIAL DEMANDED
  INDIVIOR PLC, SHAUN THAXTER,
  MARK CROSSLEY, and CARY J.
  CLAIBORNE,

        Defendants.




Plaintiff Michael Van Dorp (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by


                                          1
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 2 of 49 PageID: 176




and through his attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings,

wire and press releases published by and regarding Indivior PLC (“Indivior” or the

“Company”), analysts’ reports and advisories about the Company, interviews with

witnesses, and information readily obtainable on the Internet. Plaintiff believes that

substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                           NATURE OF THE ACTION

      1.     This is a class action on behalf of persons or entities, other than

Defendants and their affiliates, who purchased or otherwise acquired Indivior

American Depositary Shares (“ADSs”) between March 10, 2015 and April 9, 2019,

inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages

caused by Defendants’ violations of the federal securities laws under the Securities

Exchange Act of 1934 (the “Exchange Act”).

      2.     Indivior is a pharmaceutical company that specializes in the treatment

of opioid dependence. Indivior operated as a wholly owned subsidiary of Reckitt

Benckiser Group PLC until being spun off into a separate company in 2014.

      3.     In October 2002, the FDA approved Reckitt’s application for the first

buprenorphine-containing drugs for the treatment of opioid dependence: Suboxone


                                           2
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 3 of 49 PageID: 177




Tablets and Subutex Tablets. Indivior had the exclusive right to market and

distribute these drugs in the United States for seven years before any competitors

would be allowed on the market.

         4.   By 2007, Indivior was generating over $260 million per year in

revenue from Suboxone Tablets. Fearing that it would lose most of this revenue

once competitors were allowed on the market, Defendants hatched a scheme to

switch patients to a new film version of Suboxone that would enjoy a new

exclusivity period free from competition.

         5.   First, even before the FDA approved Suboxone Film in August 2010,

Defendants repeatedly told health care providers and health care benefit program—

in direct presentations and marketing materials—that Suboxone Film was safer for

children, less divertible, and less abusable than other opioid-addiction treatment

drugs.

         6.   Second, Indivior sought to boost profits even further by using its “Here

to Help” program to connect opioid-addicted patients to doctors who were willing

to prescribe Suboxone Film. The Company also revamped its incentive system for

its salespeople to reward film sales instead of tablet sales.

         7.   Third, Indivior withdrew Suboxone Tablets from the market due to

“increasing concerns regarding pediatric exposure.” This discontinuance forced the

FDA to delay approval of generic tablets while safety tests were conducted.


                                            3
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 4 of 49 PageID: 178




      8.     Indivior’s efforts were incredibly successful. Suboxone Film

dominated the opioid dependence treatment market and led to billions of dollars in

revenues for Indivior.

      9.     But, as detailed in an April 9, 2019, criminal indictment of Indivior,

this entire scheme was a massive criminal fraud that endangered patients, deceived

health care providers, drained funds from Medicare and Medicaid, and harmed

investors.

      10.    Internal Indivior documents collected by investigators exposed that

Defendants knew that there was no scientific basis for its claims that Suboxone Film

was safer for children, less divertible, and less abusable than other opioid-addiction

treatment drugs. Indeed, Defendants knew that Suboxone Film was—in many

ways—more dangerous for children and more susceptible to diversion. Despite

internal acknowledgement of these falsehoods within the Company, corrections

were never issued to patients, providers, or investors.

      11.    Further, the Company’s Here to Help program was sending opioid-
addicted patients to doctors it knew were prescribing Suboxone and other opioids
to more patients than allowed by federal law, at high doses, and in a careless and
clinically unwarranted manner. Indivior continued referring patients to physicians
it knew were illegally prescribing Suboxone Film until at least December 2016.
      12.    Finally, Defendants’ discontinuance of Suboxone Tablets—announced

in 2012 and completed in 2013—was not based on any real concern for child




                                          4
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 5 of 49 PageID: 179




exposure. Rather, the Company used the discontinuance as a way to delay generic

versions of the tablets from entering the market.

      13.    The opioid epidemic has killed tens of thousands of Americans per

year and torn apart countless families. As those struggling with addiction and

dependence sought treatment, Indivior funneled them to crooked doctors and fed

them misinformation meant to line Defendants’ pockets. The Company never

corrected its materially false statements about Suboxone Film. The Company never

disclosed to investors that its Suboxone Film revenues were the product of a massive

criminal fraud. Nor did the Company disclose the extent of its liability stemming

from the governmental investigations investigation into Indivior—including the

Department of Justice investigation that began in December 2013. Instead,

throughout the Class Period, the Company repeatedly touted its compliance with

the Company’s Code of Business Conduct, touted its compliance with applicable

laws, and continued to mislead investors about the pediatric safety of Suboxone

Film relative to Suboxone Tablets.

      14.    Defendants revealed a small portion of the truth on February 15, 2018,

when the Company announced that it had increased its provision for investigative

and antitrust litigation matters by $185 million to $438 million, causing the price of

Indivior’s ADRs to decline by 5.8% from $28.14 to $26.51. Unbeknownst to

investors, the $438 million charge paled in comparison to Indivior’s liability for its


                                          5
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 6 of 49 PageID: 180




billions of dollars of illicit Suboxone revenue. Further, the Company still failed to

disclose that it faced exclusion from Medicare and Medicaid programs as a result

of its criminal conduct—a consequence that would be fatal to its business.

      15.    The full truth was finally revealed on April 9, 2019, when the

Department of Justice filed a federal grand jury indictment charging Indivior with

conspiracy to commit wire fraud, mail fraud, and health care fraud; one count of

health care fraud; four counts of mail fraud; and twenty-two counts of wire fraud.

The indictment stated that Indivior would be required to forfeit at least $3 billion,

several business units, and several patents upon conviction. The indictment

extensively details the multiyear nationwide fraud by citing and quoting internal

Company communications and communications with regulators, health care

providers, and third party contractors. The indictment not only conclusively outlines

the Company’s fraud, it also explicitly shows that Thaxter was intimately involved

in every step of the fraudulent scheme—including its planning, execution, and

coverup.

      16.    On this news, Indivior ADRs plummeted $4.48 or more than 66% to

close at $2.30 per ADR on April 10, 2019, damaging investors.

      17.    On July 11, 2019, the Department of Justice announced that it had

reached a $1.4 billion resolution with Reckitt related its role in Indivior’s

misconduct prior to the 2014 demerger. The resolution included Reckitt’s forfeiture


                                          6
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 7 of 49 PageID: 181




of proceeds totaling $647 million, civil settlements with the federal government and

the states totaling $700 million, and an administrative resolution with the Federal

Trade Commission for $50 million.

                         JURISDICTION AND VENUE

       18.   The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

       19.   This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.

§78aa).

       20.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)

and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged

misstatements entered and the subsequent damages took place in this judicial

district.

       21.   In connection with the acts, conduct and other wrongs alleged in this

complaint, Defendants, directly or indirectly, used the means and instrumentalities

of interstate commerce, including but not limited to, the United States mails,

interstate telephone communications and the facilities of the national securities

exchange.




                                          7
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 8 of 49 PageID: 182




                                    PARTIES
      22.   Plaintiff, as set forth in the previously filed certification incorporated

by reference herein, purchased Indivior securities during the Class Period and was

economically damaged thereby.

      23.   Defendant Indivior, together with its subsidiaries, develops,

manufactures, and sells buprenorphine-based prescription drugs for the treatment of

opioid dependence. The Company’s product pipeline focuses on treating opioid use

disorder, alcohol use disorder, opiate overdose, and schizophrenia. Indivior is

incorporated in and has its principal executive offices in the United Kingdom.

Indivior’s sponsored ADRs trade on the OTC under the ticker symbol “INVVY”.

      24.   Defendant Shaun Thaxter (“Thaxter”) has served as the Company’s

Chief Executive Officer (“CEO”) and a director, and thus a member of the Board

of Directors (the “Board”) since November 4, 2014. Thaxter led the pharmaceutical

division at Reckitt from 2003 until the 2014 demerger.

      25.   Defendant Mark Crossley (“Crossley”) has served as the Company’s

Chief Financial Officer (“CFO”) and a director, and thus a Board member, since

February 2017. Crossley previously served as the Company’s Global Finance

Director from 2012-2014 and its Chief Strategy Officer from 2014 to 2017.




                                         8
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 9 of 49 PageID: 183




      26.   Defendant Cary J. Claiborne (“Claiborne”) served as the Company’s

CFO and a director, and thus a Board member, from November 10, 2014 until

February 2017.

      27.   Defendants Thaxter, Crossley, and Claiborne are collectively referred

to herein as the “Individual Defendants.”

      28.   Each of the Individual Defendants:

            (a)    directly participated in the management of the Company;

            (b)    was directly involved in the day-to-day operations of the

                   Company at the highest levels;

            (c)    was privy to confidential proprietary information concerning the

                   Company and its business and operations;

            (d)    was directly or indirectly involved in drafting, producing,

                   reviewing and/or disseminating the false and misleading

                   statements and information alleged herein;

            (e)    was directly or indirectly involved in the oversight or

                   implementation of the Company’s internal controls;

            (f)    was aware of or recklessly disregarded the fact that the false and

                   misleading statements were being issued concerning the

                   Company; and/or




                                            9
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 10 of 49 PageID: 184




            (g)    approved or ratified these statements in violation of the federal

                   securities laws.

      29.   Indivior is liable for the acts of the Individual Defendants and its

employees under the doctrine of respondeat superior and common law principles

of agency because all of the wrongful acts complained of herein were carried out

within the scope of their employment.

      30.   The scienter of the Individual Defendants and other employees and

agents of the Company is similarly imputed to Indivior under respondeat superior

and agency principles.

      31.   Defendants Indivior and the Individual Defendants are collectively

referred to herein as “Defendants.”

                         SUBSTANTIVE ALLEGATIONS

                                      Background

      32.   Indivior was a wholly owned subsidiary of Reckitt Benckiser

(“Reckitt”), a British consumer goods company, until demerging into a separate

company in December 2014. Prior to the demerger, Indivior was known as Reckitt

Benckiser Pharmaceuticals Inc.

      33.   Indivior sponsors a Level I ADR program in the United States. Indivior

filed a Form F-6 registration statement with the SEC registering its ADRs on

December 2, 2014. The registration of Indivior’s ADRs became effective on


                                          10
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 11 of 49 PageID: 185




December 23, 2014. The ADRs are publicly traded in the US on the OTC Market,

under symbol INVVY. The value of one Indivior ADR corresponds to the value of

five Indivior shares. ADRs are Dollar-denominated securities which represent

ownership of equity in non-US companies. ADRs trade, clear and settle like any US

shares and are held in US custody.

      34.   In October 2002, the US Food and Drug Administration (the “FDA”)

approved Suboxone Tablets for the treatment of opioid addiction, granting Reckitt

seven years of exclusivity before generic competitors could enter the market.

Indivior marketed and distributed Suboxone Tablets in the United States.

      35.   By 2007, Reckitt and Indivior’s annual revenue from Suboxone Tablet

sales had exceeded $260 million, but the Company forecasted that most of this

revenue would disappear when generic versions of Suboxone were allowed on the

market in October 2009.

      36.   Indivior hatched a two-pronged strategy to delay and mitigate this

impending financial loss. First, the Company began developing a new film version

of Suboxone Tablets (“Suboxone Film”) that it believed would be protected by

patents. Indivior planned to market Suboxone Film as a safer alternative to

Suboxone Tablets. Second, the Company planned to withdraw Suboxone Tablets

from the market using safety concerns as a pretext, triggering an FDA safety review

that could delay generic versions of Suboxone Tablets from hitting the market for


                                        11
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 12 of 49 PageID: 186




as long as a year. Thaxter told Reckitt executives in January 2010 that “[o]ur

immediate focus is to get the FDA approval for [Suboxone Film] asap to switch the

business ahead of the generic.”

      37.    Indivior submitted Suboxone Film for FDA approval in October 2008.

In August 2009, the FDA declined to approve Indivior’s application for Suboxone

Film because of its inadequate risk evaluation and mitigation strategy (“REMS”)

for misuse, abuse, and accidental overdose. Indivior resubmitted its application for

Suboxone Film to the FDA in November 2009, this time including a REMS.

      38.    On March 29, 2010, the FDA wrote a letter to Indivior disputing the

Company’s claim that Suboxone Film’s packaging protected against accidental

child exposure. Further, the FDA explained that Suboxone Film was even more

dangerous to children than Suboxone Tablets because the film cannot be spit out:

      No, we do not agree that the packaging for [Suboxone Film] provides
      meaningful incremental protection against pediatric exposure.
      Although the foil pouches fulfill the child resistant effectiveness
      standards and the foil pouch bears warning statements alerting patients
      to keep out of reach of children, no data were provided to support that
      these measures will encourage patients to store [Suboxone Film] in a
      manner which prevents accidental pediatric ingestion . Because patients
      are known to divide tablets, it m ay be expected that patients will
      remove film from the package and have partial doses that are neither in
      the child-resistant pouch nor in a child-resistant medication bottle.
      Furthermore, because the film cannot be spit out (unlike a tablet) it is
      possible that a child who obtains access to even one dose might be more
      adversely affected than a child who obtains access to a single tablet.




                                         12
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 13 of 49 PageID: 187




       39.    At this point, the Company fully understood that Suboxone Film had
attributes that potentially could make it more dangerous to children, including that
it could not easily be spit out if accidentally taken by a child; dissolved more rapidly,
leaving less time to remove it from a child’s mouth before absorption; had
potentially a higher bioavailability at certain doses, potentially increasing the
severity of an incident; was formulated to taste better, potentially reducing the
likelihood that a child would seek to remove it; and could not easily be re-secured
in its original packaging, which, unlike a bottle with a child-resistant cap, was not
designed to be re-closed.
       40.    The FDA approved Suboxone Film on August 30, 2010.

      Defendants’ Criminal Scheme to Increase Suboxone Film Revenues
       41.    Immediately following the FDA’s approval of Suboxone Film, Thaxter

assured Reckitt’s CEO and CFO that “[w]e will be making the most of every minute

between now and generic approval to convert our tablet business to film,” including

a “Full Blitz campaign for salesforce through Thanksgiving.” The “Full Blitz”

campaign consisted of Indivior salespeople making sales presentations to

physicians touting the “diversion and misuse and pediatric safety” of Suboxone

Film relative to tablets, despite knowing that these claims were not supported by

scientific studies.

       42.    On September 3, 2010, Reckitt’s CEO emailed Thaxter and other

Indivior executives stating that Suboxone Film was “safer” than tablets and

encouraging Indivior to convert patients from tablets to film to “protect[] our Net

Revenues in the USA.”


                                           13
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 14 of 49 PageID: 188




      43.    On October 17, 2010, Thaxter told Indivior personnel that performance

reviews and incentive programs for salespeople would be revised to reward “film

sales only,” and that those without adequate film sales might be fired.

      44.    On October 25, 2010, an Indivior sales supervisor emailed Thaxter a

set of talking points that Indivior’s salespeople were using to convince physicians

and pharmacists that Suboxone Film had “[r]reduced misuse/diversion” and

“reduced pediatric exposure” compared to tablets.

      45.    In August 2011, for example, Indivior’s Treatment Advocate Resource
Kit stated that “SUBOXONE Film addresses important public health concerns of
unintentional multidose exposure because it: Provides a child-resistant, unit-dose
packaging to help mitigate unintentional pediatric exposure.” This statement was in
direct contradiction to the FDA’s March 2010 rejection of Indivior’s claim that
packaging for Suboxone Film provides meaningful incremental protection against
pediatric exposure
      46.    The Indictment details 30 illustrative examples between September

2010 and December 2011 of Indivior sales representatives making false statements

to health care providers about the safety and diversion advantages of Suboxone Film

to induce them to prescribe, dispense, and/or recommend Suboxone Film. These

false statements were provided by sales representatives to their supervisors to be

used as models for other sales representatives.




                                         14
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 15 of 49 PageID: 189




      47.    Beginning in December 2011, these written reports detailing sales

representatives’ false statements to health care providers were discontinued because

Indivior’s compliance committee determined they were “compliance risks.”

                        Defendants’ Make Materially False
                Statements to the FDA to Delay Generic Competition

      48.    Indivior announced in September 2012 that it would discontinue

Suboxone Tablets in early 2013 due to its purported safety concerns. The Company

sent letters to healthcare professionals informing them of this decision and advising

them to switch patients to the film. On March 18, 2013, Indivior discontinued its

Suboxone Tablet product.

      49.    In September 2012, Indivior submitted a citizen petition requesting

that the FDA reject any generic Suboxone Tablet applications or subject them to

additional requirements because it knew doing so could delay approval of generics

while the FDA reviewed it. The petition misrepresented a study that Indivior had

commissioned and falsely claimed that there was evidence that the packaging of

Suboxone Film reduced the risk of pediatric exposures. On February 22, 2013, the

FDA denied the citizen petition because the data did not support Indivior’s claims.

      50.    On September 25, 2012, Thaxter approved a press release posted to

Reckitt’s website stating that Suboxone Tablet was discontinued “due to increasing

concerns with pediatric exposure.”




                                         15
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 16 of 49 PageID: 190




 Defendants Increase Profits By Illegally Incentivizing Health Care Providers
                                      to
      Prescribe and Dispense Suboxone Film In Unsafe and Clinically
                           Unwarranted Manner

      51.    Under Thaxter’s direction, Indivior used a variety of methods to

incentivize health care providers to prescribe and dispense Suboxone Film despite

knowing that many of these providers were prescribing opioid addiction treatments

to more patients at a time than allowed by federal law, in daily doses in excess of

any clinical indication, and in other careless manners.

      52.    Indivior promoted its “Here to Help” program as a way for patients and

potential patients to find and connect with health care providers who prescribe

Suboxone.

      53.    By July 2010, Defendants were aware that the 564 highest-prescribing

physicians in the United States—who prescribed buprenorphine-containing drugs

to an average of more than 200 patients at a time, well in excess of the 24 allowed

under federal law—accounted for one third of Indivior’s business. Indivior also

received numerous firsthand reports that physicians participating in the Here to Help

program were prescribing Suboxone to known drug traffickers, trafficking

Suboxone in the parking lots of their offices, and otherwise carelessly prescribing

Suboxone.

      54.    Despite this knowledge, the Company continued using its Here to Help

program to funnel patients to these problematic physicians. Further, the Company

                                         16
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 17 of 49 PageID: 191




allowed many of these problematic physicians to participate in Indivior’s

“Treatment Advocate” speaker program series, which provided physicians with

marketing materials and access to lunch and dinner events.

      55.    In one particularly glaring example, Indivior repeatedly funneled

patients to a Kentucky doctor who prescribed dosages of Suboxone exceeding the

maximum clinical indication to far more patients at a time than allowed by federal

law. Indivior knew about the doctor’s problematic prescribing in 2008, yet the

Company continued funneling patients to him as late as December 2016. In 2011,

Indivior granted its sales representative of the year award to the sales representative

responsible for marketing Suboxone Film to this doctor. In 2012, Indivior sponsored

the doctor’s clinic’s annual meeting. On June 4, 2012, the Kentucky Board of

Medical Licensure indefinitely restricted this doctor’s authorization to prescribe

Suboxone for opioid dependence. Undeterred, Indivior referred an additional 140

patients to the doctor between June 25, 2012 and December 2, 2016.

      56.    Defendants never disclosed these illicit referrals to problematic

physicians to patients, health care providers, or investors.




                      Indivior’s Fraudulent Scheme to Promote
                     Suboxone Film Violated Its Code of Conduct




                                          17
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 18 of 49 PageID: 192




      57.   The Company’s Code of Conduct, effective December 2014, states, in

pertinent part, the following regarding the Company’s policies with respect to

compliance with laws, regulations, company policies, and interactions with

healthcare professions:

      4. ETHICAL BUSINESS CONDUCT AND FAIR DEALING

      All employees and contractors must accept responsibility for
      maintaining and enhancing the Company’s reputation for integrity and
      fairness in its business dealings. In its everyday business transactions,
      the Company must be seen to be dealing even-handedly and honestly
      with all its consumers, customers, suppliers, employees, contractors,
      governments and regulators and others with whom the Company has a
      relationship.

      5. COMPLIANCE WITH                 LAWS,      REGULATIONS           AND
      COMPANY POLICIES

      General Principles

      5.1 There are many laws and regulations applicable to the Company’s
      business. All employees and contractors must be aware of and observe
      all laws and regulations governing their activities. Some specific areas
      of legal and regulatory attention include: health and safety; anti-bribery
      laws, employment and work place practices; protection of the
      environment; competition; intellectual property; and the payment of
      taxes and social security. Compliance with the Company’s internal
      operating policies and procedures is of equal importance.

      Regulatory Compliance

       5.2 The Company’s global operations include products that are highly
      regulated by local laws, regulations, and government agencies. Failure
      to comply with local registration, manufacturing, sales, and reporting
      obligations can expose the Company, individual employees,
      contracting firms and individual contractors to significant penalties,
      including personal fines and imprisonment. All employees and

                                         18
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 19 of 49 PageID: 193




      contractors are required to support the Company’s regulatory
      compliance obligations, which include the appropriate reporting of
      adverse events.

                                   *     *      *

       6. INTERACTIONS WITH HEALTHCARE PROFESSIONALS

      6.1 The Company adheres to its Governing Principles when interacting
      with healthcare professionals (“HCPs”), committing to the highest
      ethical standards and legal requirements. We act responsibly and with
      integrity and interact with HCPs in accordance with applicable laws
      when providing information about our products, which are at all
      times intended to provide up-to-date data regarding the use of our
      products and associated benefits to consumers and to the larger
      public.

       6.2 We promote dissemination of information based on empirical
      results and do not allow business pressures to influence our
      interactions with HCPs. Our goal is to ensure that HCPs are provided
      with all data and information relating to our products that helps to
      improve end-user treatment and care.

       6.3 All representatives of the Company must adhere strictly to our
      Anti-Bribery policy when interacting with HCPs. In particular,
      employees and contractors must not offer anything to HCPs that could
      be considered or construed as a bribe or an attempt to solicit favourable
      treatment

                                   *     *      *

      7. PRODUCT PROMOTION

      7.1 The U.S., European and wider global pharmaceutical industry is
      highly regulated because our products directly impact on consumer
      health. We comply with the wide array of applicable laws and
      regulations concerning promotion of our products.

                                   *     *      *


                                         19
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 20 of 49 PageID: 194




      18. COMPLIANCE WITH THIS CODE

      18.1 All employees and contractors are required to comply with this
      Code and are personally responsible for doing so. It is the
      responsibility of the Board to ensure, so far as is reasonably practicable,
      that the principles and ethical values embodied in this Code are
      communicated to all colleagues of the Company.

                                    *     *      *

      18.4 The Board will not criticise management for any loss of business
      resulting from adherence to this Code. The Company undertakes that
      no employee or contractor will suffer as a consequence of bringing to
      the attention of the Board or senior management a known or
      suspected breach of this Code nor will any employee or contractors
      suffer any adverse employment or contract decision for abiding by
      this Code.

      (Emphasis added.)

      58.   Additionally, the Terms of Reference of the Company’s Nomination

& Governance Committee states in relevant part that “[t]he Committee shall receive

regular reports at least quarterly on corporate compliance matters, which may

include . . . a report on the status of the Company’s Corporate Compliance Program,

including policy updates, training and monitoring activities to ensure adherence to

applicable legal and regulatory standards and to the Code of Business Conduct

where there may be a material impact on the Company.”

                        Materially False and Misleading
                   Statements Issued During the Class Period

      59.   On March 10, 2015, the Company issued a press release containing a

web link to its financial results for the fiscal year ended December 31, 2014 (the


                                          20
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 21 of 49 PageID: 195




“2014 Annual Report”). The 2014 Annual Report contained a confirmation by the

Board, which included Defendants Thaxter and Crossley, attesting to the accuracy

of financial reporting and a fair review of the development and performance of the

business, as well as the attendant opportunities and risks.

      60.    The Company’s 2014 Annual Report stated the following regarding

compliance with the Code of Business Conduct:

      Indivior’s control environment is supported by a Code of Business
      Conduct, upon which employees receive training annually, and a range
      of policies on corporate responsibility including a set of Guiding
      Principles. Other key elements within the internal control structure
      include: the Board and executive management; organizational
      structure; budgets and financial plans; management reporting; risk
      management; Operating Unit controls; compliance controls and
      monitoring.

      The Board confirms that reviews of the appropriateness and
      effectiveness of the system of internal control and risk management
      throughout the period from demerger and up to the date of approval of
      the Annual Report have been satisfactorily completed in compliance
      with provision C.2.1 of the Code

      61.    The Company’s 2014 Annual Report stated the following regarding

compliance with law and ethical behavior:

      Business practices in the pharmaceutical industry are subject to
      increasing scrutiny by government authorities. Failure to comply with
      applicable laws and rules and regulations in any jurisdiction may result
      in fines, civil and/or criminal legal proceedings.
      62.    The Company’s 2014 Annual Report stated the following with respect

to the investigation by the U.S. Department of Justice (“DOJ”):


                                          21
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 22 of 49 PageID: 196




      In December 2013, the USAO-VAW executed a search warrant on
      RBP’s headquarters in Richmond and conducted searches of the homes
      of four field-based employees. The USAO-VAW has since served a
      number of subpoenas relating to Suboxone® Film, Subutex® Tablet,
      buprenorphine and any real or potential competitor, among other issues.
      The investigation is ongoing and RBP is in the process of responding
      to the USAO-VAW by producing documents and other information.
      Given the limited information available to the Group regarding the
      foregoing civil and criminal investigations, it is not possible at this time
      to predict with any certainty if there will be a liability associated with
      these investigations nor, if one were to occur, is there an ability to
      quantify the potential impact on the Financial Statements of the Group.

      63.    On May 5, 2015, the Company issued its 1st Quarter Results for 2015,

which stated the following about the DOJ investigation:

      In December 2013, the USAO-VAW executed a search warrant on
      RBP's headquarters in Richmond and conducted searches of the homes
      of four field-based employees. The USAO-VAW has since served a
      number of subpoenas relating to Suboxone Film, Suboxone Tablet,
      Subutex Tablet, buprenorphine and any real or potential competitor,
      among other issues. The investigation is ongoing and RBP is in the
      process of responding to the USAO-VAW by producing documents and
      other information.

      Given the limited information available to the Indivior Group regarding
      the foregoing civil and criminal investigations, it is not possible at this
      time to predict with any certainty if there will be a liability associated
      with these investigations nor, if one were to occur, is there an ability to
      quantify the potential impact on the financial statements of the Indivior
      Group.

      64.    On April 8, 2016, the Company issued a press release containing a web

link to its financial results for the fiscal year ended December 31, 2015 (the “2015

Annual Report”). The 2015 Annual Report contained a confirmation by the Board,

which included Defendants Thaxter and Crossley, attesting to the accuracy of

                                          22
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 23 of 49 PageID: 197




financial reporting and a fair review of the development and performance of the

business, as well as the attendant opportunities and risks.

      65.    The Company’s 2015 Annual Report stated the following regarding

compliance with law and ethical behavior:

      Business practices in the pharmaceutical industry are subject to
      increasing scrutiny by government authorities. Failure to comply with
      applicable laws and rules and regulations in any jurisdiction may result
      in fines, civil and/or criminal legal proceedings.

      66.    The Company’s 2015 Annual Report stated the following with respect

to the investigation by the DOJ:

      A federal investigation of Indivior’s marketing and promotion practices
      initiated in December 2013 is continuing. The United States Attorney
      for the Western District of Virginia has served a number of subpoenas
      relating to Suboxone® Film, Suboxone® Tablet, Subutex® Tablet,
      buprenorphine and the Group’s competitors, among other issues.
      Indivior is in the process of responding by producing documents and
      other information in connection with this ongoing investigation. It is
      not possible at this time to predict with any certainty or to quantify the
      potential impact of this investigation on the Company. Indivior is
      cooperating fully with the relevant agencies and prosecutors and will
      continue to do so.

      67.    On August 24, 2016, the Company filed its amended Form 20-F/A,

which included a certification from Thaxter in his role as CEO. In its Form 20-F/A,

the Company stated, in relevant part, that the Company was committed to the Code

of Business Conduct adopted by the Board:




                                          23
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 24 of 49 PageID: 198




      Our Board has adopted a Code of Business Conduct that describes our
      commitment to, and requirements in connection with, ethical issues
      relevant to business practices and conduct.

      68.    The Company’s Form 20-F/A also made false and misleading claims

about the safety of Suboxone Film relative to Suboxone Tablets:

      We announced that we were discontinuing distribution of
      SUBOXONE® Tablet in the U.S. market in September 2012 owing to
      pediatric safety concerns. . . . SUBOXONE® Film was developed as
      an alternative to the sublingual tablet with the intention of producing
      similar safety and efficacy to SUBOXONE® Tablet, but with
      additional safety and compliance features.


      69.    On November 2, 2016, the Company issued its 3rd Quarter Results for

2016. Among other things, the 2016 3rd Quarter Results disclosed that the Company

had recorded a $220 million charge for the antitrust litigation and various

government investigations the Company faced:

      The Company has recorded a charge of $220m in the third quarter of
      2016 for the investigative and antitrust litigation matters noted
      below. Because these matters are in various stages, the Company
      cannot predict with any certainty the ultimate resolution or cost of all
      of the matters. The final amount might be materially different from this
      reserve.

      70.    On November 2, 2016, the Company held a conference call with

analysts to discuss its 2016 3rd Quarter Results. In response to a request from an

analyst for “some color on how you came to the $220 million provision for the

litigation,” Thaxter stated in relevant part:




                                           24
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 25 of 49 PageID: 199




      With respect to the $220 million, I think we've made it very clear in the
      statement that this is a provision that's being made for all of the
      investigation matters that are going on at the moment. We've said for
      very long time that we're cooperating with the government, we're
      answering their questions and this is just where we are at the moment.
      So, I'm not able to offer you any more color behind the $220 million.

      71.    On March 23, 2017, the Company issued a press release containing a

web link to its financial results for the fiscal year ended December 31, 2016 (the

“2016 Annual Report”). The 2016 Annual Report contained a confirmation by the

Board, which included Defendants Thaxter and Claiborne, attesting to the accuracy

of financial reporting and a fair review of the development and performance of the

business, as well as the attendant opportunities and risks.

      72.    The Company’s 2016 Annual Report stated the following with respect

to corporate behavior:

      Indivior is committed to responsible corporate behavior; this includes
      high standards of business conduct in our relationships with employees,
      contractors, customers, consumers, shareholders, suppliers,
      governments, competitors and the local communities in which we
      operate.

      Indivior’s approach to business conduct and stakeholder
      communications is shaped by the Company’s overall aims and
      objectives, its responsibilities arising from its status as a premium listed
      company on the London Stock Exchange, and its obligations under the
      regulations and laws that apply to its business activities.

      73.    The Company’s 2016 Annual Report stated the following regarding

compliance with law and ethical behavior:



                                          25
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 26 of 49 PageID: 200




      Business practices in the pharmaceutical industry are subject to
      increasing scrutiny by government authorities. Failure to comply with
      applicable laws and rules and regulations in any jurisdiction may result
      in fines, civil and/or criminal legal proceedings, each of which could
      have a material adverse impact on the business, prospects, results of
      operations and financial condition. Specifically see disclosure on page
      44 referring to the current status of the DOJ investigation and other
      investigative and antitrust litigation matters, and the contingent
      liabilities disclosures in Note 20 of the financial statements on page
      125.

      74.   The Company’s 2016 Annual Report stated the following with respect

to the investigation by the DOJ:

      A federal criminal grand jury investigation of Indivior, initiated in
      December 2013, is continuing, and includes marketing and promotion
      practices, pediatric safety claims, and overprescribing of medication by
      certain physicians. The US Attorney’s Office for the Western District
      of Virginia has served a number of subpoenas relating to Suboxone®
      Film, Suboxone® Tablet, Subutex® Tablet, buprenorphine and our
      competitors, among other issues. We are in discussions with the
      Department of Justice about a possible resolution of the investigation.
      It is not possible at this time to predict with any certainty the potential
      impact of this investigation on us, or to quantify the ultimate cost of a
      resolution. We are cooperating fully with the relevant agencies and
      prosecutors and will continue to do so.

      (a)   On February 15, 2018, the Company issued its Final Results for 2017.

Among other things, the 2016 3rd Quarter Results disclosed that the Company had

increased its provision for investigative and antitrust litigation matters by $185

million to $438 million:

      The Group increased its provision for investigative and antitrust
      litigation matters to $438m. Because these matters are in various stages,
      Indivior cannot predict with any certainty the ultimate resolutions, costs
      or timing of the resolutions of any of the matters. The final aggregate

                                          26
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 27 of 49 PageID: 201




      settlement amount may be materially different from this provision. The
      Group continues in discussions with the Department of Justice about a
      possible resolution to its investigation. The Group cannot predict with
      any certainty whether it will reach an ultimate resolution with the
      Department of Justice or any or all of the parties to the other matters
      noted below under State Subpoenas and FTC Investigation and
      Antitrust Litigation.

      75.    On February 15, 2018, the Company held a conference call with

analysts to discuss its 2017 Final Results. In his opening remarks, Thaxter attempted

to minimize the significance of the Company’s $438 million charge:

      I do, in the interest of transparency, want to make sure that you're aware
      of the adjustment that we made to our legal provision. I'm not going to
      go into this in detail, everything that we're able to say has been released
      within our press release, so I'd refer you to that. And the key change is
      that we have increased our provision to $438 million. But the real news,
      the exciting news for the future of our company, of course, is the
      approval of SUBLOCADE.

      76.    The market reacted swiftly to this news, as the price of Indivior’s ADRs

declined by 5.8% from $28.14 to $26.51.

      77.    On March 22, 2018, the Company issued a press release containing a

web link to its financial results for the fiscal year ended December 31, 2017 (the

“2017 Annual Report”). The 2017 Annual Report contained a confirmation by the

Board, which included Defendants Thaxter and Claiborne, attesting to the accuracy

of financial reporting and a fair review of the development and performance of the

business, as well as the attendant opportunities and risks.

      78.    The Company’s 2017 Annual Report stated that it had controls in place


                                          27
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 28 of 49 PageID: 202




in place to prevent violations of law:

      The Group requires compliance with laws, regulations and industry
      practice at all times. Its comprehensive compliance programs include
      a focused compliance staff and policies across the full panoply of
      operations . . .

                                  *     *      *
      Regulatory and legal compliance is a key aspect of the Group’s patient
      focused business model. The Group maintains a Corporate Compliance
      Department to guide compliance efforts through policies, training
      education and monitoring. These steps ensure adherence to industry
      codes, laws and regulations in all the countries in which the Group
      operates. The department also works to ensure that all of the Group’s
      operations are conducted in line with all regulatory requirements and
      industry codes of ethics, including those published by US PhRMA;
      Association of the British Pharmaceutical Industry (ABPI); and by
      Medicines Australia, along with the Pharmaceutical Manufacturer’s
      Compliance Program Guide published by the Office of Inspector
      General of the US Department of Health and Human Services.

                                    *    *     *

      Indivior significantly expanded its compliance and related monitoring
      activities in 2017. These procedures did not discover any material
      instances of non-compliance with the Group’s business conduct
      policies and procedures during the year.

      (Emphasis added.)

      79.    The Company’s 2017 Annual Report stated the following regarding

compliance with law and ethical behavior:

      Business practices in the pharmaceutical industry are subject to
      increasing scrutiny by government authorities. Failure to comply with
      applicable laws and rules and regulations in any jurisdiction may result
      in fines, civil and/or criminal legal proceedings, each of which could
      have a material adverse impact on the business, prospects, results of


                                         28
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 29 of 49 PageID: 203




      operations and financial condition. Specifically see disclosure on page
      46 referring to the current status of the DOJ investigation and other
      investigative and antitrust litigation matters, and the contingent
      liabilities disclosures in Note 20 of the financial statements on page
      141.

      80.    The Company’s 2017 Annual Report stated the following with respect

to the investigation by the DOJ:

      A U.S. federal criminal grand jury investigation of Indivior initiated in
      December 2013 is continuing, and includes marketing and promotion
      practices, pediatric safety claims, and overprescribing of medication by
      certain physicians. The U.S. Attorney’s Office for the Western District
      of Virginia has served a number of subpoenas relating to
      SUBOXONE® Film, SUBOXONE® Tablet, SUBUTEX® Tablet,
      buprenorphine and our competitors, among other issues. The Group
      continues in discussions with the Department of Justice about a possible
      resolution to its investigation. It is not possible at this time to predict
      with any certainty the potential impact of this investigation on us or to
      quantify the ultimate cost of a resolution. We are cooperating fully with
      the relevant agencies and prosecutors and will continue to do so.

      81.    On March 22, 2018, the Company issued a press release containing a

web link to its financial results for the fiscal year ended December 31, 2017 (the

“2017 Annual Report”). The 2017 Annual Report contained a confirmation by the

Board, which included Defendants Thaxter and Claiborne, attesting to the accuracy

of financial reporting and a fair review of the development and performance of the

business, as well as the attendant opportunities and risks.

      82.    The Company’s 2017 Annual Report stated the following with respect

to the investigation by the DOJ:




                                          29
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 30 of 49 PageID: 204




      A U.S. federal criminal grand jury investigation of Indivior initiated in
      December 2013 is continuing, and includes marketing and promotion
      practices, pediatric safety claims, and overprescribing of medication by
      certain physicians. The U.S. Attorney’s Office for the Western District
      of Virginia has served a number of subpoenas relating to
      SUBOXONE® Film, SUBOXONE® Tablet, SUBUTEX® Tablet,
      buprenorphine and our competitors, among other issues. The Group
      continues in discussions with the Department of Justice about a possible
      resolution to its investigation. It is not possible at this time to predict
      with any certainty the potential impact of this investigation on us or to
      quantify the ultimate cost of a resolution. We are cooperating fully with
      the relevant agencies and prosecutors and will continue to do so.

      83.    On March 14, 2019, the Company issued a press release containing a

web link to its financial results for the fiscal year ended December 31, 2018 (the

“2018 Annual Report”). The 2018 Annual Report contained a confirmation by the

Board, which included Defendants Thaxter and Claiborne, attesting to the accuracy

of financial reporting and a fair review of the development and performance of the

business, as well as the attendant opportunities and risks.

      84.    The Company’s 2018 Annual Report stated the following regarding

compliance with applicable laws:

      Our Group operates on a global basis and the pharmaceutical industry
      is both highly competitive and regulated. Complying with all
      applicable laws and regulations, including engaging in commercial
      activities that are consistent with legal and industry standards, and
      our Group’s Code of Conduct are core to the Group’s mission, culture
      and practices. Failure to comply with applicable laws and regulations
      may subject the Group to civil, criminal and administrative liability,
      including the imposition of substantial monetary penalties, fines,
      damages and restructuring the Group’s operations through the
      imposition of compliance or integrity obligations, and have a potential


                                          30
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 31 of 49 PageID: 205




      adverse impact on the Group’s prospects, reputation, results of
      operations and financial condition.

      (Emphasis added.)

      85.    The Company’s 2018 Annual Report stated the following with respect

to the investigation by the DOJ:

      A U.S. federal criminal grand jury investigation of Indivior initiated in
      December 2013 is continuing, and includes marketing and promotion
      practices, pediatric safety claims, and overprescribing of medication by
      certain physicians. The U.S. Attorney's Office for the Western District
      of Virginia has served a number of subpoenas relating to
      SUBOXONE® Film, SUBOXONE® Tablet, SUBUTEX® Tablet,
      buprenorphine and our competitors, among other issues. The Group has
      responded to the subpoenas and has otherwise cooperated fully with the
      Department and prosecutors and will continue to do so. The Group is
      in advanced discussions with the Department of Justice about a possible
      resolution to its investigation. However, it is not possible to predict with
      any certainty the potential impact of this investigation on the Group or
      to quantify the ultimate cost of a resolution.

      86.    The statements contained in ¶¶59-85 were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse

facts pertaining to the Company’s business, operations and prospects, which were

known to Defendants or recklessly disregarded by them. Specifically, Defendants

made false and/or misleading statements and/or failed to disclose that: (1) Indivior

and its executives engaged in an illicit nationwide scheme to increase prescriptions

of Suboxone Film, before and during the Class Period, in contradiction to its

purported Code of Business Conduct; (2) Indivior incentivized its sales

representatives to provide misleading information to patients and health cate

                                          31
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 32 of 49 PageID: 206




providers in direct contradiction to its purported Code of Business Conduct; (4)

Indivior illegally obtained billions of dollars in revenue from Suboxone Film

prescriptions by deceiving health care providers and health care benefit programs;

(5) as a result of the aforementioned misconduct, Indivior would face felony charges

that would result in a $3 billion forfeiture upon conviction; (6) Indivior’s serious

misconduct meant that it faced exclusion from United States health care programs

such as Medicare and Medicaid, even if Indivior was never convicted; (7) Indivior’s

provision of funds to resolve governmental investigations and litigation represented

a small fraction of the funds required for a settlement; and (8) due to the foregoing,

Defendants’ statements about its business, operations, and prospects, were

materially false and misleading and/or lacked a reasonable basis at all relevant

times.

                            THE TRUTH EMERGES

         87.   On April 9, 2019, the DOJ filed an indictment asserting criminal

charges against Indivior in connection with the Company’s conduct in marketing

Suboxone Film (the “Indictment”).1 The charges included one count of conspiracy

to commit mail, wire, and health care fraud, one count of health care fraud, four



1
  The Indictment is attached as Exhibit 1 hereto. The DOJ filed a superseding
indictment of Indivior on August 14, 2019, asserting virtually identical factual
allegations and criminal counts. The superseding indictment is attached as Exhibit 2
hereto.

                                          32
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 33 of 49 PageID: 207




counts of mail fraud, and twenty-two counts of wire fraud. The Indictment described

the fraudulent marketing scheme in extensive detail, providing numerous examples

of misconduct, including:

      Beginning in or about 2010, Indivior executed an illicit nationwide
      scheme to increase prescriptions of Suboxone Film. In particular,
      Indivior illegally obtained billions of dollars in revenue from Suboxone
      Film prescriptions by deceiving health care providers and health care
      benefit programs into believing that Suboxone Film is safer and less
      susceptible to diversion and abuse than other, similar drugs. Indivior
      further sought to boost its profits from Suboxone Film by establishing
      a telephone program for patients to call to be connected with a doctor
      for opioid addiction/dependence treatment, which Indivior used to
      connect patients to doctors Indivior knew were prescribing Suboxone
      and/or other opioids in a careless and clinically unwarranted manner.
      Indivior’s fraudulent scheme lasted for years and hindered patients’,
      health care providers’, and health care benefit programs’ accurate
      assessments regarding opioid-addiction treatment in order to increase
      the company’s profits.

                                  *      *     *

      INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser
      Pharmaceuticals Inc.), and their executives, employees, and agents used
      the discontinuation of Suboxone Tablet to materially falsely and
      fraudulently market Suboxone Film. Between on or about September
      18, 2012, and the date of this Indictment, they prepared and caused to
      be prepared, and shipped and caused to be shipped by mail and private
      or commercial interstate carrier to their executives and employees and
      others throughout the United States, letters signed by INDIVIOR’s
      medical director and used to promote Suboxone Film that contained
      materially false and fraudulent statements and representations . . .

                                  *      *     *

      INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser
      Pharmaceuticals Inc.), and their executives, employees, and agents
      knew that messages like those described in paragraphs 33-72 of the

                                        33
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 34 of 49 PageID: 208




      Introduction to this Indictment materially influenced health care
      providers to prescribe and dispense Suboxone Film, and recommend
      the prescribing and dispensing of Suboxone Film. In or about January
      2011, an INDIVIOR contractor reported to INDIVIOR executives,
      managers, and personnel that in a survey of 245 physicians who had
      prescribed Suboxone Film, 68 physicians (approximately 28%) stated
      that they did so because it “[decreases misuse/abuse/diversion,” and 26
      physicians (approximately 11%) stated that they did so for “[s]afety re:
      inadvertent use by children.” Additionally, the physicians rated
      “Ability to minimize unintentional pediatric exposure” and “Reduces
      the likelihood of misuse & diversion” as the second and third leading
      reasons to prefer Suboxone Film, respectively.3 More than 80% of the
      physicians, and 98% of the high-prescribing physicians, stated that they
      learned about Suboxone Film from INDIVIOR salespeople.

                                   *      *      *

      INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser
      Pharmaceuticals Inc,), and their executives, employees, and agents
      knew that the messages described in paragraphs 33-72 of the
      Introduction to this Indictment, and others like them, were false and
      fraudulent. In addition to the FDA’s letter of March 29, 2010, informing
      INDIVIOR that it lacked substantiation to claim that Suboxone Film
      better protects against accidental child exposure (discussed above), on
      or about June 30, 2011, an INDIVIOR contractor reviewing
      information as part of the Suboxone Film REMS told INDIVIOR that
      Suboxone Film was more frequently abused parenterally (e.g., by
      injection) and involved in more accidental child exposures per million
      doses than Suboxone Tablet. INDIVIOR did not alert patients,
      physicians, pharmacists, health care benefit programs, or others to these
      findings, which cast doubt on INDIVIOR’s promotional messages
      about Suboxone Film. Subsequently, between in or about December
      2011 and February 2012, INDIVIOR’s compliance committee
      determined that INDIVIOR salespeople’s written reports of their
      promotional statements to physicians and pharmacists (examples of
      which are set forth in paragraphs 43-72, above) posed “compliance
      risks,” and discontinued the reports, without contacting patients,
      physicians, pharmacists, health care benefit programs, or others to
      correct or retract the promotional statements reflected in the reports. In
      or about November 2012, INDIVIOR’s medical director, vice president

                                         34
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 35 of 49 PageID: 209




      for clinical affairs, and others discussed attributes of Suboxone Film
      that potentially could make it more dangerous to children, such as-that,
      “With a tablet, they’ve got options. They can spit it out. They can
      swallow it. With the film, not necessarily. We know, it’s stuck” in the
      child’s mouth.

                                  *      *     *

      In or about 2012-13, INDIVIOR managers discussed that, “Under no
      circumstances can we make the claim that Suboxone Film is safer or
      better at reducing pediatric exposures,” and “Saying Suboxone Film is
      safer than any tablet on the market because Film has less ability to be
      snorted/injected [is an] unsubstantiated superiority claim,” but did not
      contact patients, physicians, pharmacists, health care benefit programs,
      or others to correct or retract the promotional statements INDIVIOR
      salespeople had already made.

                                  *      *     *

      INDIVIOR executives, employees, and personnel knew from statistical
      and firsthand reports that certain physicians had prescribed
      buprenorphine-containing drugs to substantially more patients at a time
      than allowed by the DATA, at daily doses higher than 24 mgs of
      buprenorphine, and in a careless and clinically unwarranted manner. No
      later than in or about April 2009, INDIVIOR managers began receiving
      statistical reports that identified physicians overprescribing
      buprenorphine-containing drugs. One manager emailed another,
      copying INDIVIOR’s medical director, stating, “It takes only a short
      time perusing the [statistical reports] to realize that we have some
      serious breaches of [the DATA law’s cap on the number of patients a
      physician may treat] along with very careless and clinically
      unwarranted prescribing behaviors (% of patients above 24mg),” and
      certain physicians “need to be removed from the [buprenorphine]
      practice arena.” INDIVIOR managers also received firsthand reports
      from INDIVIOR salespeople and medical advisors that particular
      physicians were engaged in “continuous prescribing to patients known
      to be trafficking in Suboxone/Subutex;” allowing “prescriptions [to be]
      given when provider not present in office;” “charging] 400 per month”
      for prescriptions; and suspected of allowing “overt trafficking in
      provider’s parking lot.”

                                        35
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 36 of 49 PageID: 210




                                   *      *      *

             Between in or about 2006 and the date of this Indictment,
      INDIVIOR PLC, INDIVIOR INC.' (also known as Reckitt Benckiser
      Pharmaceuticals Inc,), and their executives, employees, and agents did
      devise and intend to devise a scheme and artifice to defraud and to
      obtain money and property from health care benefit programs by means
      of materially false and fraudulent pretenses, representations, and
      promises, by (A) making materially false and fraudulent statements and
      representations to health care providers to induce them to prescribe,
      dispense, and recommend Suboxone Film; (B) preparing and causing
      to be prepared, and shipping and causing to be shipped, materially false
      and fraudulent marketing materials promoting Suboxone Film; (C)
      making materially false and fraudulent statements and representations
      to and relating to state Medicaid administrators and others to promote
      Suboxone Film; and (D) marketing Suboxone Film to health care
      providers to be prescribed and dispensed in a careless and clinically
      unwarranted manner.

      88.    According to the Indictment, Indivior executives were aware that

Suboxone Film was being carelessly overprescribed by several doctors but

Indivior continued to target those doctors in their tailored marketing:

      INDIVIOR executives were aware of the careless, clinically
      unwarranted prescribing. On or about July 22, 2009, INDIVIOR’s chief
      executive officer wrote to INDIVIOR’s vice president for clinical
      affairs, “I think that the process for reporting rogue physicians is going
      to be very important.” On or about July 14, 2010, INDIVIOR
      executives met and discussed data indicating that the 564 highest-
      prescribing physicians in the United States prescribed buprenoiphine-
      containing drugs to an average of more than 200 patients at a time, and
      the highest prescribers, which INDIVIOR called “Super P8s,”
      accounted for 33% of INDIVIOR’s business.

                                   *      *     *
      INDIVIOR continued to include physicians it knew were issuing
      careless, clinically unwarranted opioid prescriptions in the Here to Help

                                          36
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 37 of 49 PageID: 211




      and Treatment Advocate programs, and otherwise market Suboxone
      Film to them. On or about the stated dates, the identified INDIVIOR
      executives, employees, and agents communicated the information
      described below relating to aiding, abetting, counseling, commanding,
      inducing, and procuring Doctor A, located in or around Cedar Bluff,
      Galax, and Willis, Virginia, to switch prescriptions to Suboxone Film
      where Doctor A exceeded the maximum number of patients allowed at
      a time, where daily doses exceeded the maximum indicated for
      additional clinical advantage, and where prescriptions were issued in a
      careless and clinically unwarranted manner . . .

      89.   The Indictment was rife with examples of misconduct by

Indivior’s top executives—including its Thaxter, who was Indivior’s CEO at

the time. Several examples of CEO misconduct include:


      On or about January 22, 2010, INDIVIOR's chief executive officer told
      Company A executives, “Our immediate focus is to get the FDA
      approval for [Suboxone Film] asap to switch the business ahead of the
      generic.”

                                      *        *    *

      On or about August 30, 2010, the FDA approved Suboxone Film,
      including the REMS and prescribing information for the drug. None of
      these materials stated that Suboxone Film was safer than alternative
      drugs such as tablets, or reduced the risk of misuse, abuse, diversion, or
      accidental child exposure. Nevertheless, INDIVIOR's chief executive
      officer told Company A executives including its chief executive officer
      and chief financial officer, “We will be making the most of every
      minute between now and generic approval to convert our tablet
      business to film,” including a “Full Blitz campaign for salesforce
      through Thanksgiving.” For the full blitz campaign, INDIVIOR
      salespeople planned to raise “diversion and misuse and pediatric
      safety” in sales presentations to physicians, even though there were no
      scientific studies to establish that Suboxone Film was safer with regard
      to diversion, misuse, or pediatric safety.


                                          37
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 38 of 49 PageID: 212




                                      *        *   *

      On or about October 17, 2010, INDIVIOR’s chief executive officer told
      INDIVIOR personnel to revise the performance appraisals and
      incentive programs for salespeople to reward “film sales only.” He
      stated that INDIVIOR’s salespeople had “every possible resource to
      enable them to generate demand for a scheduled narcotic that is being
      given away for free to an addicted population,” and those without
      “adequate film sales” may be fired. Thereafter, INDIVIOR revised the
      performance appraisals and incentive programs to be based primarily
      on the percentage of Suboxone Film compared to tablet sales in the
      salesperson’s territory (sometimes called the “film market share” or
      “film share”).

                                      *        *   *

      On or about April 13, 2011, INDIVIOR’s chief executive officer
      materially falsely and fraudulently stated in a corporate newsletter that
      Suboxone Film “has the potential for greater child safety.”

                                    *     *     *
      In or about July 2012, at a Company A investor presentation, in the
      presence of Company A's chief executive officer, INDIVIOR's chief
      executive officer materially falsely and fraudulently stated that
      Suboxone Film was “less divertable and abusable.”

                                      *        *   *

      On or about September 18, 2012 (about four days later), INDIVIOR
      and Company A sent a “Notice of Discontinuance” of Suboxone Tablet
      to the FDA, stating that the reason for the discontinuance was
      “increasing concerns regarding pediatrie exposure to” Suboxone
      Tablet. INDIVIOR's and Company A's respective chief executive
      officers approved the notice, even though they knew the primary reason
      for the discontinuance was to delay FDA approval of generic Suboxone.

      On or about September 25, 2012, INDIVIOR and Company A
      submitted a petition to the FDA, signed by INDIVIOR's medical
      director, stating that INDrVIOR discontinued Suboxone Tablet “due to
      safety concerns” about tablets, and asking the FDA not to approve
      generic versions of Suboxone Tablet. INDIVIOR's and Company A's

                                          38
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 39 of 49 PageID: 213




      respective chief executive officers approved the petition, even though
      they knew the primary reason for the discontinuance was to delay FDA
      approval of generic Suboxone.

                                      *        *   *

      On or about September 25, 2012, Company A posted on its website a
      press release stating that Suboxone Tablet was discontinued “due to
      increasing concerns with pediatrie exposure.” INDIVIOR's and
      Company A's respective chief executive officers approved the press
      release, even though they knew the primary reason for the
      discontinuance was to delay FDA approval of generic Suboxone.

                                      *        *   *

      On or about November 17, 2013, INDIVIOR's chief executive officer
      stated to an INDIVIOR manager that in switching physicians,
      pharmacists, health care benefit programs, and others to Suboxone
      Film, INDIVIOR had achieved “the best format conversion ever in the
      history of the industry.”




      90.   The Indictment also provided a Notice of Forfeiture, stating that upon

conviction of one or more of the felony counts in the indictment, property would be

forfeited to the United States, including a monetary judgment of “not less than

$3,000,000,000,” seven business entities including all assets, inventory, and

property related thereto, and several bank accounts, trademarks, and patents.

      91.   On this news, Indivior ADRs plummeted $4.48, or more than

66%, to close at $2.30 per ADR on April 10, 2019, damaging investors.



                                          39
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 40 of 49 PageID: 214




      92.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.

               PLAINTIFF’S CLASS ACTION ALLEGATIONS

      93.    Plaintiff brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other

than defendants who acquired Indivior securities publicly traded on OTC during the

Class Period, and who were damaged thereby (the “Class”). Excluded from the

Class are Defendants, the officers and directors of Indivior, members of the

Individual Defendants’ immediate families and their legal representatives, heirs,

successors or assigns and any entity in which Officer or Director Defendants have

or had a controlling interest.

      94.    The members of the Class are so numerous that joinder of all members

is impracticable. Throughout the Class Period, Indivior securities were actively

traded on OTC. While the exact number of Class members is unknown to Plaintiff

at this time and can be ascertained only through appropriate discovery, Plaintiff

believes that there are hundreds, if not thousands of members in the proposed Class.

      95.    Plaintiff’s claims are typical of the claims of the members of the Class

as all members of the Class are similarly affected by defendants’ wrongful conduct

in violation of federal law that is complained of herein.


                                          40
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 41 of 49 PageID: 215




       96.      Plaintiff will fairly and adequately protect the interests of the members

of the Class and has retained counsel competent and experienced in class and

securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

of the Class.

       97.      Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

       •        whether the Exchange Act were violated by Defendants’ acts as

                alleged herein;

       •        whether statements made by Defendants to the investing public during

                the Class Period misrepresented material facts about the financial

                condition and business Indivior;

       •        whether Defendants’ public statements to the investing public during

                the Class Period omitted material facts necessary to make the

                statements made, in light of the circumstances under which they were

                made, not misleading;

       •        whether the Defendants caused Indivior to issue false and misleading

                public filings during the Class Period;

       •        whether Defendants acted knowingly or recklessly in issuing false

                public filings;


                                             41
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 42 of 49 PageID: 216




      •      whether the prices of Indivior’ securities during the Class Period were

             artificially inflated because of the Defendants’ conduct complained of

             herein; and

      •      whether the members of the Class have sustained damages and, if so,

             what is the proper measure of damages.

      98.    A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to

them. There will be no difficulty in the management of this action as a class action.

      99.    Plaintiff will rely, in part, upon the presumption of reliance established

by the fraud-on-the-market doctrine in that:

      •      Indivior ADSs were sponsored by the Company and represented

             Indivior ordinary shares, which were listed and actively traded on the

             London Stock Exchange, a highly efficient and automated market;

      •      As a public issuer, Indivior filed periodic public reports;

      •      Indivior regularly communicated with public investors via established

             market communication mechanisms, including through the regular

             dissemination of press releases via major newswire services and


                                          42
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 43 of 49 PageID: 217




              through    other    wide-ranging   public   disclosures,    such   as

              communications with the financial press and other similar reporting

              services; and

      •       Indivior was followed by a number of securities analysts employed by

              major brokerage firms who wrote reports that were widely distributed

              and publicly available.

      100. Based on the foregoing, the market for Indivior securities promptly

digested current information regarding Indivior from all publicly available sources

and reflected such information in the prices of the shares, and Plaintiff and the

members of the Class are entitled to a presumption of reliance upon the integrity of

the market.

      101. Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted

material information in their Class Period statements in violation of a duty to

disclose such information as detailed above.

                                   COUNT I
   For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                            Against All Defendants
      102. Plaintiff repeats and realleges each and every allegation contained

above as if fully set forth herein.



                                         43
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 44 of 49 PageID: 218




        103. This Count is asserted against Defendants is based upon Section 10(b)

of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder

by the SEC.

        104.   During the Class Period, Defendants, individually and in concert,

directly or indirectly, disseminated or approved the false statements specified

above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were

made, not misleading.

        105. Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that

they:

               •    employed devices, schemes and artifices to defraud;

               •    made untrue statements of material facts or omitted to state

                    material facts necessary in order to make the statements made, in

                    light of the circumstances under which they were made, not

                    misleading; or

               •    engaged in acts, practices and a course of business that operated

                    as a fraud or deceit upon plaintiff and others similarly situated in

                    connection with their purchases of Indivior securities during the

                    Class Period.


                                          44
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 45 of 49 PageID: 219




      106. Defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of Indivior were

materially false and misleading; knew that such statements or documents would be

issued or disseminated to the investing public; and knowingly and substantially

participated, or acquiesced in the issuance or dissemination of such statements or

documents as primary violations of the securities laws. These defendants by virtue

of their receipt of information reflecting the true facts of Indivior, their control over,

and/or receipt and/or modification of Indivior’s allegedly materially misleading

statements, and/or their associations with the Company which made them privy to

confidential proprietary information concerning Indivior, participated in the

fraudulent scheme alleged herein.

      107.    Individual Defendants, who are the senior officers and/or directors of

the Company, had actual knowledge of the material omissions and/or the falsity of

the material statements set forth above, and intended to deceive Plaintiff and the

other members of the Class, or, in the alternative, acted with reckless disregard for

the truth when they failed to ascertain and disclose the true facts in the statements

made by them or other Indivior personnel to members of the investing public,

including Plaintiff and the Class.

      108. As a result of the foregoing, the market price of Indivior securities was

artificially inflated during the Class Period. In ignorance of the falsity of


                                            45
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 46 of 49 PageID: 220




Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of Indivior

securities during the Class Period in purchasing Indivior securities at prices that

were artificially inflated as a result of Defendants’ false and misleading statements.

       109. Had Plaintiff and the other members of the Class been aware that the

market price of Indivior securities had been artificially and falsely inflated by

Defendants’ misleading statements and by the material adverse information which

Defendants did not disclose, they would not have purchased Indivior securities at

the artificially inflated prices that they did, or at all.

       110.    As a result of the wrongful conduct alleged herein, Plaintiff and other

members of the Class have suffered damages in an amount to be established at trial.

       111. By reason of the foregoing, Defendants have violated Section 10(b) of

the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff

and the other members of the Class for substantial damages which they suffered in

connection with their purchase of Indivior securities during the Class Period.

                                     COUNT II
                  Violations of Section 20(a) of the Exchange Act
                        Against the Individual Defendants
       112. Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.




                                             46
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 47 of 49 PageID: 221




       113. During the Class Period, the Individual Defendants participated in the

operation and management of Indivior, and conducted and participated, directly and

indirectly, in the conduct of Indivior’s business affairs. Because of their senior

positions, they knew the adverse non-public information about Indivior’s

misstatement of revenue and profit and false financial statements.

       114. As officers and/or directors of a publicly owned company, the

Individual Defendants had a duty to disseminate accurate and truthful information

with respect to Indivior’s financial condition and results of operations, and to correct

promptly any public statements issued by Indivior which had become materially

false or misleading.

       115.   Because of their positions of control and authority as senior officers,

the Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which Indivior disseminated in the

marketplace during the Class Period concerning Indivior’s results of operations.

Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Indivior to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of Indivior within the

meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in

the unlawful conduct alleged which artificially inflated the market price of Indivior

securities.


                                           47
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 48 of 49 PageID: 222




      116. By reason of the above conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by

Indivior.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment and relief as follows:

      (a)    declaring this action to be a proper class action, designating plaintiff as

Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of the

Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead

Counsel;

      (b)    awarding damages in favor of plaintiff and the other Class members

against all defendants, jointly and severally, together with interest thereon;

      (c)    awarding plaintiff and the Class reasonable costs and expenses incurred

in this action, including counsel fees and expert fees; and

      (d)    awarding plaintiff and other members of the Class such other and

further relief as the Court may deem just and proper.

                           JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.




                                          48
Case 2:19-cv-10792-ES-ESK Document 18 Filed 09/30/19 Page 49 of 49 PageID: 223




Dated:      September 30, 2019             Respectfully submitted,

                                    THE ROSEN LAW FIRM, P.A.

                                    By: /s/ Laurence M. Rosen
                                    Laurence M. Rosen, Esq.
                                    Daniel Tyre-Karp (not admitted)
                                    609 W. South Orange Avenue, Suite 2P
                                    South Orange, NJ 07079
                                    Tel: (973) 313-1887
                                    Fax: (973) 833-0399
                                    Email: lrosen@rosenlegal.com

                                    Counsel for Plaintiff




                                      49
